DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
Claims 1 – 6 and 10 – 13 are pending, and are being examined;
Claims 7 – 9 are cancelled by applicant.

Response to Arguments
Applicant’s arguments, filed 5/19/2022, with respect to the drawing objections have been fully considered and are partially persuasive. 
Applicant argues on pg. 5 that the originally filed drawings adequately show the claimed features. This argument is moot as the objected-to features have been cancelled from the claims, and accordingly the original objection under 37 CFR 1.83(a) is withdrawn in light of the amended claims.
Applicant argues on pg. 5 that figs. 1 and 2 show an exemplary a basic gyroid geometry and stretched gyroid geometry (scaling, skewing, and/or distorting a basic geometry), respectively. FIG. 5 shows periodic structures comprising a plurality of unit cells. FIG. 3 shows exemplary finite-order fractals for channel cross sections and/or local fractal or high surface roughness. In FIG. 4, the top-left sub-figure shows a homogeneous fine-pore structure and the lower-right sub-figure shows a macroscopic gyroid structure with a fine-pore substructure, thereby illustrating that the claimed gyroid has a comparable fine-pore substructure as a homogenous wick structure. This argument is not persuasive. While individual aspects of the invention are shown, others are not, and there is no drawing showing the complete invention. Accordingly, the objection under 37 CFR 1.83(b) is maintained.
Applicant argues on pg. 5 that the drawings are of a quality that permits adequate reproduction, and that the general assertion that the drawings are illegible does not identify the issue. This argument is not persuasive. It is very clear that there is unreadable text in the top center image of fig. 4, and in fig. 6 it is impossible to tell where the lead lines are coming from. Furthermore, 37 CFR 1.84(l) states that every line in a drawing must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The lines in fig. 6 do not meet these requirements. As such, the objection is maintained.
Applicant argues on pg. 5 that labels and lead lines are not required, but that if they exist they should be of the quality specified in 37 CFR 1.84(q). This argument is persuasive and, accordingly, the objection is withdrawn.
Applicant’s arguments, filed 5/19/2022, with respect to the specification objections have been fully considered and are partially persuasive. 
Applicant argues on pg. 6 that the specification does adequately describe the drawings. In light of the explanation provided by applicant during the interview, the argument is persuasive. As such, the objection is withdrawn.
Applicant argues on pg. 6 that methods are indeed disclosed, specifically citing pg. 3 lines 9 – 13 and pg. 6 lines 13 – 18. This argument is not persuasive. The pg. 3 citation simply states the purported merits of the invention, not a method of using or making. The pg. 6 citation describes the use of sintering as a means of making the lattice structure, but does not disclose any method steps instructing one of ordinary skill in the art on how to produce the claimed invention. As such, the objection is maintained.
Applicant’s arguments, filed 5/19/2022, with respect to the claim objections have been fully considered and, in light of the amendment, are persuasive. As such, the claim objections are withdrawn.
Applicant’s arguments, filed 5/19/2022, with respect to the 112 rejections have been fully considered and are partially persuasive. Applicant argues on pgs. 6 – 7 that the amended or cancelled claims render the 112 rejections moot, however applicant did not address all of the concerns raised by the Examiner. As such, the 112(a) rejections of claims 2 – 5 are, in light of the amendment, withdrawn. Further in light of the amendment, the 112(b) rejections of claims 1 – 6 are also withdrawn. The amendment also cancels claim 7, and thus the 112(d) rejection of claim 7 is withdrawn. Applicant failed to address the 112(a) issues regarding claims 1 and 10, and the 112(b) issue regarding claim 10. As such, the 112(a) rejection of claims 1 and 10, and the 112(b) rejection of claim 10 are maintained. 
Applicant’s arguments, filed 5/19/2022, with respect to the 102 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to under 37 CFR 1.84(l) because they are illegible and are not of a quality that permits adequate reproduction. MPEP § 507. 
The drawings are objected to because they introduce new matter. See Specification below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the channels includes a finite-order fractal cross-section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(b). When the invention is an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. Therefore the drawing must show how the gyroid or periodic lattice wick structure should be used in a loop heat pipe application. 
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 show(s) modified forms of construction in the same view (scaled, skewed, and/or distorted). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
It is stated that the present invention includes a new method yet no methods are disclosed.
Appropriate correction is required.
The amendment filed 5/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Fig. 7 shows a heat pipe oriented at angle Ө having a condenser, an evaporator, and an adiabatic section. The details shown in the heat pipe are not disclosed in the specification as filed. The figure also includes a label “solid wall” directed toward the heat pipe envelope; the same nomenclature is also used to describe the claimed wick structure. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification does not disclose how to produce a heat pipe wick with a gyroid or other periodic lattice structure, but merely states that it may be possible with unnamed fabrication methods (pg. 3, line 8). Still further, the claim defines the desired effects in functional language, but the disclosure fails to sufficiently identify how the result is achieved. MPEP § 2163.03
Regarding claim 2, it is recited that, “each of the channels includes a finite-order fractal cross-section,” however the specification does not disclose how to incorporate a finite-order fractal cross-section into the channels of the gyroid unit cell, nor what methods would be capable of producing such a structure. Indeed it is stated that it may be possible with unnamed fabrication methods (pg. 3, line 8). There are also no working examples of the claimed apparatus in operation, and it is disclosed that current technology precludes the manufacture of the wick described. Furthermore, the wick structure described in claim 1 would cease to be a gyroid, or indeed a minimal surface, if the channels were to have a finite-order fractal cross-section, as that geometry would introduce considerable overhang and sharp features. This modification would negate the purported advantages of the invention by increasing the manufacturing complexity. For the purpose of examination, the limitation will be considered met if  references teach a gyroid wick OR a finite-order fractal cross-section.
Regarding claim 10 recites, “greatly improving heat capacity” which is a desired result, not a structural limitation, and it is not supported by the disclosure. The functional description of the purported merits is only evidenced by relative terms and qualitative descriptors, and not by data or an example. Furthermore, there are no working examples of the claimed apparatus in operation, and it is disclosed that current technology precludes the manufacture of the heat pipe wick described. 
Due to these numerous factors (i.e. the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, the lack of working examples, and the quantity of experimentation needed to make or use the invention), one of ordinary skill in the art would not be able to create or reproduce the present invention without significant undue experimentation. . MPEP § 2164.
Furthermore, the claim defines the desired effects in functional language, but the disclosure fails to sufficiently identify how the result is achieved. MPEP § 2163.03
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is claimed that the walls of the wick structure are porous and partially sintered. However this is in conflict with the claim 1 limitation, “each of the gyroid unit cells comprise solid walls.” It is unclear how the walls can be both solid and porous. 
Regarding claim 10, the terms "high surface roughness" and “greatly improving heat capacity” are relative terms which renders the claim indefinite. The terms "high surface roughness" and “greatly improving heat capacity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 12, the terms “small pore size,” “high capillary pressure,” “high pressure drop,” “large pore size,” “low capillary pressure,” “low pressure drop,” in claim 12 are relative terms which renders the claim indefinite. The terms “small pore size,” “high capillary pressure,” “high pressure drop,” “large pore size,” “low capillary pressure,” “low pressure drop,” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms high, low, large, and small do not make clear the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ameli, Seied Masoud. “Additive layer manufactured sinter-style aluminium/ammonia heat pipes.” (2012).
Regarding claim 11, Ameli discloses a wick for a heat transfer device (pg. 93), comprising: a periodic structure comprising a plurality of self-supporting unit cells (pg 73), each of the unit cells defining a basic geometry of the wick (unit cells are repeated and thus define a basic geometry of the wick), wherein each of the unit cells comprises walls (the struts of the octahedral unit cells) and internal flow paths between the walls (space between the struts), the flow paths being configured to have tunable porosity across the basic geometry (fig. 4-8, the unit cell can be transformed to affect pore size; see also figs. 4-30 and 4-31).
Regarding Claim 12, Ameli discloses wherein the periodic structure comprises a small pore size that provides high capillary pressure and high pressure drop near a heat source and along vapor- liquid interface locations (pg 149, small pore sizes produce high capillary pressures, and a more restrictive flowpath necessarily creates more head loss), and wherein the periodic structure comprises a large pore size that provides low capillary pressure and low pressure drop at locations other than near the heat source or along the vapor-liquid interface locations (pg 149, equations A-3 and A-4 demonstrate this relationship).
Regarding Claim 13, Ameli discloses wherein the periodic structure is formed from sintered powder (pg 68), the periodic structure having a pore diameter within the walls (an inherent characteristic of sintered powder) that is configured to be affected by a degree of sintering of the powder (pg 79, the laser exposure time affects the density and porosity of the metal powder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 10 – 13 are rejected under 35 U.S.C. 103 as obvious over Ameli, Seied Masoud. “Additive layer manufactured sinter-style aluminium/ammonia heat pipes.” (2012) in view of Manzo (US 2018/0187984).
Regarding claim 1, Ameli discloses a wick for a heat transfer device (pg. 93) comprising  a periodic structure (pg. 3) comprising a plurality of unit cells that define a geometry of the wick (pg. 73), each of the plurality of unit cells comprising solid walls (struts of the octahedral unit cells) and interconnected channels between the walls (space between struts), the channels providing paths to allow fluid to progress in any Cartesian direction through the wick (fig. 1-3, pg. 3, fluid may travel in any direction within the wick structure), wherein the unit cell is configured to be deformed to produce variations in porosity along any dimension of the wick. (fig. 4-8, the unit cell can be transformed to affect pore size; see also figs. 4-30 and 4-31). 
Ameli is silent on the use of gyroid unit cells. However Manzo teaches a heat transfer device (abstract) comprising replicated unit cells (para 7) exhibiting minimal mean curvature and are self-supporting (para 8), and it is taught that a gyroid is an example of such a structure (para 30).
Therefore, in view of Manzo’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat transfer wick of Ameli with the gyroid unit cell, thereby avoiding overhangs and other geometric features that tend to be incompatible with additive manufacturing techniques (see para 8).
Regarding claim 2, as best understood, Ameli in view of Manzo discloses wherein each of the channels include a finite-order fractal cross-section (Ameli fig. 4-30, see 112(a) rejection above). The octahedral unit used by Ameli, when oriented against a surface (such as on the outer area of the wick, against the inside of the heat pipe shell), a flow path with a triangular cross-section is defined. Also, Ameli figure 4-9, element a shows another period lattice structure that has been used to create porous structures, which is a modified form of the octahedral unit used in Ameli’s experiment. This modified form includes connecting the struts on opposing sides of the unit cell with a square, which when viewed normal to the square, shows four discreet triangular shapes, which are zero-order Koch snowflakes. See annotated figure below. Ameli further discloses evaporation surface area as being a key factor affecting heat transfer capacity (Ameli page 41, last sentence), and surface roughness as a factor determining the wetting quality or contact angle of the working fluid (Ameli figure A-8, page 149). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to employ a fractal geometry as a means to affect surface area, and thereby optimizing heat pipe performance.


    PNG
    media_image1.png
    530
    747
    media_image1.png
    Greyscale

Annotated Figure 4-9, Ameli

Regarding claim 3, Ameli in view if Manzo discloses the wick comprises variable pore sizes (Ameli page 95) formed during a manufacturing process (Ameli describes varying pore size radially, which is effected during manufacture). 
Regarding claims 4, as best understood, Ameli in view of Manzo discloses the variable pore sizes are produced via distorting the geometry of the wick (Ameli page 92, figures 4-30 and 4-31). Ameli scales the unit cell size and the strut size to effect variance in pore sizes. 
Regarding claim 5, as best understood, Ameli in view of Manzo discloses the variable pore sizes are produced via skewing the geometry of the wick (Ameli fig 4-8). Since the specification does not clearly define “skewing”, for the purposes of examination it will be understood to be a change in unit cell shape by distortion or deformation in a way that is not scaling (as demonstrated in the claim 4 rejection). The fourth step shown in Ameli figure 4-8 represents a transformed unit cell “skewed” to produce randomized pore sizes. This method allows for arbitrary deformation during the design phase, and is a mechanism for varying pore sizes.
Regarding claim 6, as best understood, Ameli in view of Manzo discloses the variable pore sizes are produced via implementing the geometry of the wick on multiple scales in a single bulk structure (Ameli page 95), the multiple scales comprising a first scale porosity resulting from a space between the walls (Ameli page 92, figures 4-30 and 4-31; the concept of scaling applies to any periodic lattice structure, such as the gyroid taught by Manzo) and a second scale porosity within the walls that are partially-sintered (Ameli teaches a sinter-style wick – pg 93, thus the walls have porosity, Ameli further discloses that high laser exposure times leads to a more dense structure and fewer voids – pg. 79). Ameli describes a wick with pore sizes varying radially, and with different thicknesses along the length. This description represents two instances of multiple scales in the same bulk structure: the first being multiple sizes (scales) of pores, which grade radially, and the second being a graded thickness in the axial direction. Since the wick is comprises a periodic lattice structure, making changes to the size or shape of the wick must be carried out by manipulating the lattice structure. Ameli also discloses changing pore size as a method of tuning heat pipe performance (Ameli page 67). How the wick shape is changed does not change the fact that the wick pore size can change. 
Regarding claim 10, as best understood, Ameli discloses the wick includes (see claim 2 rejection) high surface roughness (pg. 149) at a desired location along the channels (location of high surface roughness can be placed in an arbitrary location) to increase capillary force, and wherein the high surface roughness is configured to reduce overall pressure drop (pg. 148), thereby greatly improving heat capacity. Ameli discloses that surface roughness is a factor affecting the contact angle of the condensed working fluid on the heat pipe wick structure, and that capillary pressure is directly related to the difference in contact angle in the evaporator and the condenser (pg. 148). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to employ surface roughness and a tool for optimizing capillary performance of the wick structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763